Citation Nr: 1603011	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis with limitation of flexion.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbosacral strain and right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted a 20 percent rating for a back disability and from an August 2012 rating decision that granted service connection for a right knee disability.  The Veteran appealed the evaluation assigned.

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

Additional evidence was associated with the claims file since the last adjudication.  In October 2015, the Veteran's representative waived RO consideration of that evidence.  38 C.F.R. § 20.1304(c).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds that the evidence reasonably raises a claim for TDIU pursuant to the holding in Rice and has added that issue to the cover page. 


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is manifested by forward flexion greater than 30 degrees.

2.  Since the effective date of service connection, the Veteran's right knee disability has been manifested by arthritis, flexion to no less than 110 degrees, full extension (0 degrees), pain, weakness, and some effusion.

3.  The Veteran's service-connected low back and right knee disabilities do not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for lumbosacral strain   have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

3.  The requirements for establishing entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The Veteran's claim of entitlement to a higher initial rating for right knee osteoarthritis stems from his disagreement with the initial evaluation following    the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board notes that compliant VCAA notice was provided in January (back), February (knee), and March (back, knee, TDIU) 2009, and in September 2010 (back). 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, Social Security Administration (SSA) records, and VA examination reports.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage        or inflammation in parts of the system, to perform normal working movements of     the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints     and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss  where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

      a.  Back Disability

The Veteran is seeking a rating in excess of 20 percent for service-connected lumbosacral strain.

Service connection for the Veteran's lumbosacral spine disability was established  in a December 1978 rating decision.  The instant claim for an increased rating was received in December 2008.  The Veteran seeks a rating in excess of 20 percent for his service-connected lumbosacral strain. 

The Veteran's lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula provides, in pertinent part, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, IVDS with incapacitating episodes having a total duration of at least 1 week but less than          2 weeks during the past 12 months warrants a 10 percent rating.  A 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed     by a physician and treatment by a physician.  Id. 

Service connection for lumbosacral strain was established by a December 1978 rating decision.  The Veteran filed his claim for an increased rating in December 2008.  Throughout the pendency of the appeal, the Veteran's lumbosacral strain has been rated pursuant to Diagnostic Code 5237 and has been assigned a 20 percent rating.  

In February 2009, the Veteran was afforded a VA examination to assess the severity of his back disability.  At that time he reported worsening back pain that was present when sitting and worse when lying down.  The Veteran denied radiating pain, loss of bladder or bowel control, and stated he had not experienced any incapacitating episodes or flare-ups.  On physical examination, the examiner noted that deep tendon reflexes were even and that muscle tone and strength in the lower extremities were normal, as was sensation to touch.  Decreased lumbar lordosis was noted but axial tenderness was not present.  The examiner reported range of motion (ROM) as follows:  forward flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees, for a combined ROM of 120 degrees.  Pain was noted in all ranges of motion, and but there was no additional limitation of motion after repetition due to pain, fatigue, or lack of endurance.  

The Veteran was afforded a second VA examination in July 2012.  At that time     he again reported worsening pain and was noted to use a cane for stability related  to back and knee pain.  The Veteran indicated using ice and heat to minimize his pain.  He denied flare ups, bladder or bowel problems, and incapacitating episodes.  The Veteran's back was noted to be free of scarring or deformity.  Upon physical examination, the examiner stated there was no evidence of localized tenderness to palpation, guarding, or muscle spasm.  ROM was reported as follows:  forward flexion to 60 degrees, extension to 20 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees, for a combined ROM of 200 degrees.  There was no change in ROM after repetition.  Neurological examination of the lower extremities was normal.  The lower extremities showed normal knee and ankle jerks at 2 + bilaterally.  The Veteran's left lower extremity was noted to have full muscle strength, however the examiner noted that the Veteran's right knee injury caused decreased strength ratings in the right lower extremity and prevented performance of a straight leg raise test.  The examiner opined that the Veteran's back condition did not impact his ability to work.

The Veteran was afforded a third VA examination in April 2014.  At that time         the Veteran denied experiencing flare-ups.  He indicated using a brace and cane       for his back condition and reported worsening pain accompanied by a tingling sensation in his left hip and thigh.  Otherwise, the Veteran did not report any neurologic abnormalities, and none were noted upon examination.  He denied any accompanying weakness and noted using ice and heat for pain control.  The examiner reported ROM as follows:  forward flexion to 80 degrees, extension to 20 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 30 degrees, for a combined ROM of 200 degrees.  There was no change in ROM after repetition, but the examiner noted pain after repetitive-use testing.  The examiner reported that the Veteran did  not have localized tenderness to palpation, muscle spasms, or guarding of the thoracolumbar spine.  The Veteran was noted to have full lower extremity muscle strength and deep tendon reflexes.  Bilateral straight leg raises were negative.         The examiner indicated that the Veteran did have IVDS of the thoracolumbar spine but noted that he had no incapacitating episodes due to such condition.  The 2014 examiner also found that the Veteran's back condition did not impact his ability to work.

In addition to the examinations of record, VA treatment notes dated throughout the appeal period indicate that the Veteran sought treatment for back pain on multiple occasions.  However, additional ROM testing does not appear in those records.

The Board has also reviewed and considered the Veteran's lay assertions in support of his claim, including his assertions regarding radiating pain and use of a back brace and cane.  However, the Board finds that the clinical evidence of record is of greater probative value as to the Veteran's level of impairment.

The Board finds that a rating in excess of 20 percent for the Veteran's lumbosacral strain is not warranted at any time.  The clinical evidence of record shows the Veteran had forward flexion to 60 degrees during his 2009 and 2012 examinations, and 80 degrees during his 2014 examination.  In fact, the findings on examination in 2014 are only commensurate with the lesser 10 percent rating.  As a result, a rating in excess of 20 percent is not warranted when considering the General Rating Formula.

Even considering the Veteran's subjective complaints of pain, the medical   evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation greater than 20 percent.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Indeed, the Veteran denied flare-ups in his 2009, 2012, and 2014 examinations.  While the record does contain statements regarding limitation of standing and walking, the Board notes that repetitive use has not resulted in additional limitation of motion during VA examinations.

Moreover, although the 2014 VA examiner noted a current diagnosis of IVDS, the examiner stated that there had been no incapacitating episodes of disc disease, let alone an incapacitating episode having a total duration of at least four weeks in the past 12 months, which would be necessary to award a higher rating under the IVDS Formula.  Accordingly, a higher rating under the IVDS Formula is not warranted.

The Board has also considered whether a separate rating is warranted for an associated neurological disability.  Although the Veteran has reported some    radiating pain and tingling, the Veteran did not exhibit signs of radiculopathy or   other neurological symptoms during the 2009, 2012, or 2014 VA examinations.  The evidence of record does not reflect any objective findings of a distinct neurological disability that has been determined to be associated with his lumbosacral spine disability.  Accordingly, there is no basis for a separate rating for a neurological disability. 

The Board acknowledges that during the July 2015 hearing the Veteran's representative requested a new examination to assess the severity of the Veteran's service-connected conditions.  However, the Veteran reported symptoms at the hearing that are commensurate with those noted by VA examiners, and the 2014 examination is sufficiently current.  Thus, the Board finds that the evidence of record is sufficient to rate the claim and that remand for a new examination is not warranted.

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for the Veteran's lumbosacral strain, and the claim for a higher rating is denied.

      b.  Right Knee Disability

The Veteran is seeking an initial rating in excess of 10 percent for service-connected right knee osteoarthritis.

Under Diagnostic Code 5260, limitation of flexion of the leg to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; a rating higher than 20 percent requires even more limited flexion.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that limitation of extension of the leg to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating, and higher ratings require even more limited extension.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is appropriate when there is   slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation when there is severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

Upon review of the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee osteoarthritis is not warranted at any time.  At no point in the record is right knee flexion or extension limited to a compensable degree demonstrated.  During an April 2009 examination, the Veteran demonstrated right knee flexion to 130 degrees with full extension, and in July 2012 he was noted to have right knee flexion to 120 degrees, again with full extension.  At worst, the Veteran demonstrated, during an April 2014 VA examination, right knee flexion to 110 degrees with full extension.  The 2009, 2012, and 2014 examiners found no additional limitation in ROM following repetitive-use testing, and full muscle strength was noted in 2009 and 2014, although some loss was noted during the  2012 examination.

When determining what disability rating is appropriate, the Board has considered the Veteran's statements regarding the difficulty he experiences walking and using stairs as a result of right knee pain.  The Board also acknowledges that painful motion of the Veteran's right knee has been documented.  However, the Veteran's subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  Moreover, the RO assigned  the Veteran a 10 percent rating for his right knee disability for his complaints, even though compensable limitation of motion was not shown.  The Board concludes that the medical findings of record do not support a rating higher than that assigned for painful motion, and are of greater probative value than the Veteran's lay allegations regarding his entitlement to a rating higher than 10 percent.

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Code 5257 and has noted that the Veteran repeatedly reported  that his knee locked or gave way when he was seen for treatment.  However, the Board also notes that the medical evidence of record does not document objective instability or subluxation during the course of the claim.  In this regard, while the Veteran's right knee stability was not tested at the 2012 examination, apparently due to pain, that examiner did not note any instability of station.  Moreover, the 2009 and 2014 VA examiners found no instability or subluxation.  Specifically, the 2009 examiner stated "no instability to varus, valgus, anterior, posterior stressing."  On the April 2014 examination, Lachman test, Posterior drawer test, and valgus   and varus testing for stability were all normal.  Although the Veteran has reported subjective complaints of instability and locking, the Board finds the objective testing on VA examinations to be more probative than the Veteran's lay assertions. 

In sum, the medical evidence of record documents noncompensable limitation of motion even considering his complaints of pain and functional impairment, and       a knee that is stable on objective testing.  Therefore, the preponderance of the probative evidence is against higher or separate ratings under Diagnostic Codes 5260, 5261, and 5257.  Additionally, although the Veteran has reported locking   and effusion has been noted, the 2012 and 2014 VA examiners specifically found that the does not have a semilunar cartilage condition.  Similarly, the record does not show that the Veteran currently suffers from nonunion or malunion of the tibia or fibula.  Accordingly, Diagnostic Codes 5258 and 5262 cannot serve as a basis for a higher rating. 

The Board again notes the Veteran's representative's request for a new examination to assess the severity of the Veteran's condition.  Nevertheless, the Board finds that the evidence of record is sufficient to rate the claim and that remand for a new examination is not required.

Accordingly, the preponderance of the evidence is against the Veteran's claim, and an evaluation in excess of 10 percent for a right knee disability, is denied.

      c.  Extraschedular Consideration

The Board has also considered whether the Veteran's back and right knee disabilities present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral       of either of those disabilities to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the applicable rating criteria for those disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  With respect to both disabilities, the rating criteria, with consideration of 38   C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and his subjective symptoms, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. 
§ 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  

In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claims for extraschedular consideration is not warranted. 

In reaching the above conclusions the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claims for increased ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.

      d.  Unemployability

As an initial matter, the Board notes that the Veteran has previously claimed entitlement to a total disability rating based on individual unemployability (TDIU) based on his service connected disabilities and that such claim was denied in an October 2009 rating decision.  The Veteran did not appeal that determination.   However, as the Veteran claimed at his July 2015 hearing that he is unable to work due to his service connected back and knee conditions, the Board will consider the issue of TDIU based on his right knee and low back disabilities pursuant to Rice.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran is currently service-connected for lumbosacral strain rated as 20 percent disabling and right knee osteoarthritis rated as 10 percent disabling.  The Veteran does not have a single disability rated as 40 percent or more, nor does       he have a combined rating of 70 percent or more.  Thus, he does not meet the schedular criteria and a TDIU on a schedular basis is not warranted.  38 C.F.R.        § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other veterans with equal rating of disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Here, the Board finds that the Veteran has not satisfied the requirements for extraschedular referral under 38 C.F.R. § 4.16(b).  In this regard, while the Veteran reported at his July 2015 hearing that he was unable to maintain employment due  to his knee and back disabilities, while receiving a mental health assessment in      May 2011 he reported losing "many jobs" due to his non-service connected psychological condition. 

Nor does the record otherwise show that the Veteran's service-connected back     and right knee disabilities have rendered him unemployable.  On the contrary, VA examiners have consistently found that the Veteran's lumbosacral strain and right knee arthritis do not have any effect on his occupational functioning.  In this regard, the February 2009 VA back examiner found that the Veteran's condition does not interfere with his "job or daily activities."  The July 2012 examiner who conducted both the Veteran's back and knee examinations noted that neither condition impacts on his ability to work.  Similarly, the examiner who performed the April 2014 VA knee and spine examinations also noted that the conditions do not prevent the Veteran from maintaining substantially gainful employment.  

The Board has also considered SSA records that indicate that the Veteran has been considered disabled for that agency's purposes due to arthritis of the shoulders and knees and hepatitis C since April 2008.  However, the SSA is a separate government agency and has unique criteria to determine when someone is disabled that are separate and distinct from VA's criteria.  Moreover, the SSA disability award is based on three separate disabilities, only one of which is service-connected.  Furthermore, the SSA disability award lists "degenerative joint disease of the knees" (emphasis added) and only the Veteran's right knee arthritis is service-connected.  Thus, the Board concludes that the findings during VA treatment and examination to be more probative than the SSA determination of unemployability regarding the effect of the Veteran's service-connected disabilities on his occupational functioning.

In light of the foregoing evidence, which does not show that the Veteran is unemployable as a result of his service-connected right knee and low back disabilities, the Board finds that extraschedular referral under 38 C.F.R. § 4.16(b)   is not warranted.




ORDER

A rating in excess of 20 percent for lumbosacral strain is denied.

A rating in excess of 10 percent for right knee osteoarthritis is denied.

Entitlement to a TDIU due to lumbosacral strain and right knee osteoarthritis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


